Citation Nr: 1218835	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-05 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for a psychiatric disorder, claimed as bipolar disorder with acute brain syndrome.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The Veteran had active service from April 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In support of his claims, the Veteran testified at a video-conference hearing at the RO in February 2011 before the undersigned Veterans Law Judge of the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

The Veteran contends that he has seizure and psychiatric disorders that had their onset during military.  He points out that during service, he received medical care for both conditions. 

First, in February 2011, the Veteran reported that he had been granted Social Security Administration (SSA) disability benefits, partly based on symptoms he claims are part and parcel of his disabilities that he requesting service connection.  These records should be obtained.  "VA has a duty to assist in gathering social security records when put on notice that the Veteran is receiving social security benefits."  Clarkson v. Brown, 4 Vet. App. 565, 567-68 (1993). 

Secondly, during his hearing before the Board, the Veteran reported receiving psychiatric treatment from Lakeside Hospital.  He also noted that he originally sought treatment for his seizure disorder from Methodist South Hospital in 2007.  So these records should be obtained and added to the claims file, as well, inasmuch as they, too, are pertinent to his appeal.  See 38 U.S.C.A. § 5103A; Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Third, the Veteran's service treatment records show that he was treated for acute anxiety reaction in June 1971.  In May 1973, he was admitted for medical observation.  The admitting diagnosis was acute brain syndrome.  At that time the Veteran acknowledged being a heavy drinker.  Evidently prior to admittance, he reportedly drank a significant amount of alcohol.  He was found unconscious and on awakening he became combative.  The clinical report also noted that the Veteran had suffered several blackouts during military training.  The diagnostic impression was probable alcoholism and habitual excessive drinking.  He was considered psychiatrically normal and his neurological system was also considered normal at the June 1973 service discharge examination.  However, when reporting his medical history the Veteran noted recurring episodes dizziness or fainting spells.  He also reported a history of depression and trouble sleeping.   

The record contains VA treatment records that date from 1980 to 2009.  Over the years, the Veteran was treated for psychiatric and neurological complaints.  In October 1980, he received treatment for alcohol addiction.  In March 1981, he was seen for complaints of seeing double and flashes of light.  He reported that for the previous 3-4 years, he experienced these episodes 1-2 times a year.  In July 1985, he complained of recurring dizzy spells.  In March 1999, he received medical care for complaints of sluggishness.  The diagnoses were malaise and rule out depression was diagnosed.  In February 2008, he was treated for situational depression secondary to job and financial issues.  

The record also includes private medical records from the Wesley Neurology Clinic that date from October 2007 through May 2008.  These records show that in October 2007, he received medical care for dizziness.  In reporting his medical history it was noted that the Veteran had a significant head injury in the past.  He underwent a battery of neurological diagnostic testing.  Eventually the physician diagnosed possible complex partial seizure.  He has continued VA treatment for both depression and his seizure disorder.  

During his February 2011 video-conference hearing, the Veteran and his spouse made particular note of the fact that his current symptomatology is similar to those that he experienced during service.  The Veteran also indicated that during military service, he was involved in several incidents that involved alcohol abuse that eventually led to disciplinary problems.  

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent signs and symptoms of a current disability; the record indicates the disability or signs and symptoms of the disability may be associated with his active military service; but the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4).  See also McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McClendon, 20 Vet. App. at 83.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability (like pain, etc.), but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

Finally, on remand the Veteran's recent VA treatment records should be obtained, as well as his complete treatment records from St. Francis Hospital, Dr. Charles Washington, and Dr. Karen Curtis.

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Make arrangements to obtain the Veteran's complete treatment records from the Memphis VA treatment facility, dated from September 2009 forward.

2.  Make arrangements to obtain the Veteran's complete treatment records from South Methodist Hospital, Lakeside Hospital, St. Francis Hospital, Dr. Charles Washington, and Dr. Karen Curtis.  

3.  Make arrangements to obtain the Veteran's service personnel records, including especially copies of any service department records that would possibly shed light on his mental status while in service and the contemplation of a premature discharge on account of unsuitability.

4.  Make arrangements to obtain copies of all documents and/or evidentiary material pertaining to the Veteran's application for SSA disability benefits.   If these records are not available, a negative reply must be provided.

5.  After the foregoing development has been completed, schedule the Veteran for a VA psychiatric examination.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should indicate that this has been accomplished.  All necessary tests and studies should be conducted. 

The examiner should diagnose all current psychiatric disorders found to be present, i.e. bipolar disorder with acute brain syndrome, etc.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should comment specifically on the complaints and findings noted in the Veteran's service treatment records.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Schedule the Veteran for a VA neurological examination.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should indicate that this has been accomplished.  All necessary tests and studies should be conducted. 

The examiner should diagnose any current seizure disorder(s) found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed seizure disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should comment specifically on the complaints and findings noted in the Veteran's service treatment records.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

8.  Finally, readjudicate the Veteran's claims on appeal.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond before returning the file to the Board. 

The Veteran has the right to submit additional evidence and argument concerning this claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

